EXHIBIT 10.8

 

ON SEMICONDUCTOR CORPORATION

 

2000 EMPLOYEE STOCK PURCHASE PLAN

(As Amended and Restated May 19, 2004)

 

1. PURPOSE. The purpose of this ON Semiconductor Corporation 2000 Employee Stock
Purchase Plan (the “Plan”) is to encourage stock ownership by eligible employees
of ON Semiconductor Corporation (formerly known as SCG Holding Corporation) (the
“Company”) and its Subsidiaries and thereby provide employees with an incentive
to contribute to the profitability and success of the Company. The Plan is
intended to qualify as an “employee stock purchase plan” under Section 423 of
the Code and will be maintained for the exclusive benefit of eligible employees
of the Company and its Subsidiaries.

 

2. DEFINITIONS. For purposes of the Plan, in addition to the terms defined in
Section 1, the following terms are defined:

 

(a) “Board” means the Board of Directors of the Company.

 

(b) “Cash Account” means the account maintained on behalf of a Participant by
the Company for the purpose of holding cash contributions withheld from payroll
pending investment in Stock.

 

(c) “Code” means the Internal Revenue Code of 1986, as amended.

 

(d) “Custodian” means Solomon Smith Barney or any successor or replacement
appointed by the Board or its delagatee under Section 3(a).

 

(e) “Earnings” means a Participant’s salary or wages, including bonuses, for
services performed for the Company and its Subsidiaries and received by a
Participant for services rendered during an Offering Period.

 

(f) “Fair Market Value” means the closing price of the Stock on the relevant
date as reported on NASDAQ (or any national securities exchange or quotation
system on which the Stock is then listed), or if there were no sales on that
date the closing price on the next preceding date for which a closing price was
reported; provided, however, that for any Offering Period beginning on the IPO
Date, the Fair Market Value of the Stock on the first day of such Offering
Period shall be deemed to be the price at which the Company’s Stock is offered
under its initial public offering of Stock.

 

(g) “IPO Date” means the date on which the Company’s initial public offering of
Stock is consummated.

 

(h) “Offering Period” means the period beginning on the IPO Date and ending on
the last day of the next calendar quarter, and every three-month period
thereafter. For Participants who do not reside in the United States, if the day
on which the Company receives approval by the applicable foreign jurisdiction to
offer common stock to Participants residing in that jurisdiction is later than
the day on which the Company’s initial public offering becomes

 



--------------------------------------------------------------------------------

effective, the Offering Period means the period beginning on the day on which
the Company receives approval by the applicable foreign jurisdiction to offer
common stock to such Participants and ending on the last day of the next
calendar quarter, and every three-month period thereafter.

 

(i) “Participant” means an employee of the Company or a Subsidiary who is
participating in the Plan.

 

(j) “Purchase Right” means a Participant’s option to purchase Stock that is
deemed to be outstanding during an Offering Period. A Purchase Right represents
an “option” under Section 423 of the Code.

 

(k) “Stock” means the common stock of the Company.

 

(l) “Stock Account” means the account maintained on behalf of the Participant by
the Custodian for the purpose of holding Stock acquired under the Plan.

 

(m) “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if each of the corporations
(other than the last corporation in the unbroken chain) owns stock possessing
50% or more of the total combined voting power of all classes of stock in one of
the other corporations in the chain as set forth in Code Section 424(f).

 

3. ADMINISTRATION.

 

(a) Board Administration. The Plan will be administered by the Board. The Board
may delegate its administrative duties and authority (other than its authority
to amend the Plan) to any Board committee or to any officers or employees or
committee thereof as the Board may designate (in which case references to the
Board will be deemed to refer to the administrator to which such duties and
authority have been delegated). The Board will have full authority to adopt,
amend, suspend, waive, and rescind rules and regulations and appoint agents as
it deems necessary or advisable to administer the Plan, to correct any defect or
supply any omission or reconcile any inconsistency in the Plan and to construe
and interpret the Plan and rules and regulations thereunder, to furnish to the
Custodian such information as the Custodian may require, and to make all other
decisions and determinations under the Plan (including determinations relating
to eligibility). No person acting in connection with the administration of the
Plan will, in that capacity, participate in deciding any matter relating to his
or her participation in the Plan.

 

(b) The Custodian. The Custodian will act as custodian under the Plan, and will
perform duties under the Plan and in any agreement between the Company and the
Custodian. The Custodian will establish and maintain Participants Stock Accounts
and any subaccounts as may be necessary or desirable to administer the Plan.

 

(c) Waivers. The Board may waive or modify any requirement that a notice or
election be made or filed under the Plan a specified period in advance on an
individual case or by adopting a rule or regulation under the Plan, without
amending the Plan.

 

2



--------------------------------------------------------------------------------

(d) Other Administrative Provisions. The Company will furnish information from
its records as directed by the Board, and such records, including a
Participant’s Earnings, will be conclusive on all persons unless determined by
the Board to be incorrect. Each Participant and other person claiming benefits
under the Plan must furnish to the Company in writing an up-to-date mailing
address and any other information as the Board or Custodian may reasonably
request. Any communication, statement, or notice mailed with postage prepaid to
any such Participant or other person at the last mailing address filed with the
Company will be deemed sufficiently given when mailed and will be binding upon
the named recipient. The Plan will be administered on a reasonable and
nondiscriminatory basis and uniform rules will apply to all persons similarly
situated. All Participants will have equal rights and privileges (subject to the
terms of the Plan) with respect to Purchase Right outstanding during any given
Offering Period in accordance with Code Section 423(b)(5).

 

4. STOCK SUBJECT TO PLAN. Subject to adjustment as provided below, the total
number of shares of Stock reserved and available for issuance or which may be
otherwise acquired upon exercise of Purchase Rights under the Plan will be
8,500,000. If, at the end of any Offering Period, the number of shares of Stock
with respect to which Purchase Rights are to be exercised exceeds the number of
shares of Stock then available under the Plan, the Board shall make a pro rata
allocation of the shares of Stock remaining available for purchase in as uniform
a manner as shall be practicable and as it shall determine to be equitable. Any
shares of Stock delivered by the Company under the Plan may consist, in whole or
in part, of authorized and unissued shares or treasury shares or shares of Stock
purchased on the open market. The number and kind of such shares of Stock
subject to the Plan will be proportionately adjusted, as determined by the
Board, in the event of any extraordinary dividend or other distribution,
recapitalization, forward or reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, or share exchange, or other
similar corporate transaction or event affecting the Stock.

 

5. ENROLLMENT AND CONTRIBUTIONS.

 

(a) Eligibility. An employee of the Company or any Subsidiary designated by the
Board may be enrolled in the Plan for any Offering Period if such employee is
employed by the Company or a Subsidiary authorized to participate in the Plan on
the first day of the Offering Period, unless one of the following applies to the
employee:

 

(i) such person has been employed by the Company or a Subsidiary less than 90
days; or

 

(ii) such person is customarily employed by the Company or a Subsidiary for 20
hours or less a week; or

 

(iii) such person is customarily employed by the Company or a Subsidiary for not
more than five months in any calendar year;

 

(iv) such person would, immediately upon enrollment, be deemed to own, for
purposes of Section 423(b)(3) of the Code, an aggregate of five percent or more
of the total combined voting power or value of all outstanding shares of all
classes of the Stock of the Company or any Subsidiary.

 

3



--------------------------------------------------------------------------------

Notwithstanding the above, solely for purposes of the first Offering Period
under the Plan, an employee who is employed by the Company or a Subsidiary on
the first day of such Offering Period and who is otherwise eligible to
participate in the Plan shall not be required to satisfy the 90 day employment
period specified in 5(a)(i) above.

 

The Company will notify an employee of the date as of which he or she is
eligible to enroll in the Plan, and will make available to each eligible
employee the necessary enrollment forms. Notwithstanding the above, any
individual who is employed by the Company or a Subsidiary designated by the
Board and who is working outside of the United States shall not be eligible to
participate in the Plan if the laws of the country in which the employee is
working makes the offer of the Purchase Right or the delivery of Stock under the
Plan impractical. Additionally, the offer of the Purchase Right and the delivery
of Stock under the Plan shall be effective for any individual who is employed by
the Company or a Subsidiary and who is working outside of the United States only
after the Company has complied with the applicable laws of the country in which
the employee is working.

 

(b) Initial Enrollment. An employee who is eligible under Section 5(a) (or who
will become eligible on or before a given Offering Period) may, after receiving
current information about the Plan, initially enroll in the Plan by executing
and filing with the Company a properly completed enrollment form, including the
employee’s election as to the rate of payroll contributions for the Offering
Period. To be effective for any Offering Period, such enrollment form must be
filed at least two weeks (or such other period determined by the Board)
preceding such Offering Period.

 

(c) Automatic Re-enrollment for Subsequent Offering Periods. A Participant whose
enrollment in, and payroll contributions under, the Plan continues throughout a
Offering Period will automatically be re-enrolled in the Plan for the next
Offering Period unless (i) the Participant terminates enrollment before the next
Offering Period in accordance with Section 7(a), or (ii) the Participant is
ineligible to participate under Section 5(a). The initial rate of payroll
contributions for a Participant who is automatically re-enrolled for a Offering
Period will be the same as the rate of payroll contribution in effect at the end
of the preceding Offering Period, unless the Participant files a new enrollment
form designating a different rate of payroll contributions and such new
enrollment form is received no later than two weeks (or such other period
determined by the Board) prior to the beginning of the next Offering Period.

 

(d) Payroll Contributions. A Participant will make contributions under the Plan
by means of payroll deductions from each payroll period which ends during the
Offering Period, at the rate elected by the Participant in his or her enrollment
form in effect for that Offering Period (except that such rate may be changed
during the Offering Period to the extent permitted below). The rate of payroll
contributions elected by a Participant may not be less than one percent (1%) nor
more than ten percent (10%) of the Participant’s Earnings for each payroll
period, and only whole percentages may be elected; provided, however, that the
Board may specify a lower minimum rate and higher maximum rate, subject to
Section 8(c). Notwithstanding the above, a Participant’s payroll contributions
will be adjusted downward by the Company as necessary to ensure that the limit
on the amount of Stock purchased for an Offering Period set forth in Section
6(a)(iii) is not exceeded. A Participant may elect to increase, decrease, or
discontinue payroll contributions for a future Offering Period by filing a new
enrollment form designating a different rate of payroll contributions, which
form must be

 

4



--------------------------------------------------------------------------------

received at least two weeks (or such other period determined by the Board) prior
to the beginning of an Offering Period to be effective for that Offering Period.
In addition, a Participant may elect to discontinue payroll contributions during
an Offering Period by filing a new enrollment form, such change to be effective
for the next payroll after the Participant’s new enrollment form is received.

 

(e) Crediting Payroll Contributions to Cash Accounts. All payroll contributions
by a Participant under the Plan will be credited to a Cash Account maintained by
the Company on behalf of the Participant. The Company will credit payroll
contributions to each Participant’s Cash Account as soon as practicable after
the contributions are withheld from the Participant’s Earnings.

 

(f) No Interest on Cash Accounts. No interest will be credited or paid on cash
balances in Participant’s Cash Accounts pending investment in Stock.

 

6. PURCHASES OF STOCK.

 

(a) Purchase Rights. Enrollment in the Plan for any Offering Period by a
Participant will constitute a grant by the Company of a Purchase Right to such
Participant for such Offering Period. Each Purchase Right will be subject to the
following terms:

 

(i) The purchase price of each share of Stock purchased for each Offering Period
will equal 85% of the lesser of the Fair Market Value of a share of Stock on the
first day of an Offering Period, or the Fair Market Value of a share of Stock on
the last day of an Offering Period.

 

(ii) Except as limited in (iii) below, the number of shares of Stock that may be
purchased upon exercise of the Purchase Right for a Offering Period will equal
the number of shares (including fractional shares) that can be purchased at the
purchase price specified in Section 6(a)(i) with the aggregate amount credited
to the Participant’s Cash Account as of the last day of an Offering Period.

 

(iii) The number of shares of Stock subject to a Participant’s Purchase Right
for any Offering Period will not exceed the lesser of: (1) 500 shares of Stock,
or (2) the number derived by dividing $6,250 by 100% of the Fair Market Value of
one share of Stock on the first day of the Offering Period for the Offering
Period.

 

(iv) The Purchase Right will be automatically exercised on the last day of the
Offering Period.

 

(v) Payments by a Participant for Stock purchased under a Purchase Right will be
made only through payroll deduction in accordance with Section 5(d) and (e).

 

(vi) The Purchase Right will expire on the earlier of the last day of the
Offering Period or the date on which the Participant’s enrollment in the Plan
terminates.

 

(b) Purchase of Stock. At or as promptly as practicable after the last day of an
Offering Period, amounts credited to each Participant’s Cash Account will be
applied by the

 

5



--------------------------------------------------------------------------------

Company to purchase Stock, in accordance with the terms of the Plan. Shares of
Stock will be purchased from the Company or in the open market, as the Board
determines. The Company will aggregate the amounts in all Cash Accounts when
purchasing Stock, and shares purchased will be allocated to each Participant’s
Stock Account in proportion to the cash amounts withdrawn from such
Participant’s Cash Account. After completing purchases for each Offering Period
(which will be completed in not more than 15 calendar days after the last day of
an Offering Period), all shares of Stock so purchased for a Participant will be
credited to the Participant’s Stock Account.

 

(c) Dividend Reinvestment; Other Distributions. Cash dividends on any Stock
credited to a Participant’s Stock Account will be automatically reinvested in
additional shares of Stock; such amounts will not be available in the form of
cash to Participants. The Company will aggregate all purchases of Stock in
connection with dividend reinvestment for a given dividend payment date.
Purchases of Stock for purposes of dividend reinvestment will be made as
promptly as practicable (but not more than 15 calendar days) after a dividend
payment date. The purchases will be made directly from the Company at 100% of
the Fair Market Value of a share of Stock on the dividend payment date or on the
open market. Any shares of Stock distributed as a dividend or distribution in
respect of shares of Stock or in connection with a split of the Stock credited
to a Participant’s Stock Account will be credited to such Account.

 

(d) Withdrawals and Transfers. Shares of Stock may be withdrawn from a
Participant’s Stock Account, in which case one or more certificates for whole
shares may be issued in the name of, and delivered to, the Participant, with
such Participant receiving cash in lieu of fractional shares based on the Fair
Market Value of a share of Stock on the day preceding the date of withdrawal.
Alternatively, whole shares of Stock may be withdrawn from a Participant’s Stock
Account by means of a transfer to a broker-dealer or financial institution that
maintains an account for the Participant, together with the transfer of cash in
lieu of fractional shares based on the Fair Market Value of a share of Stock on
the day preceding the date of withdrawal. Participants may not designate any
other person to receive shares of Stock withdrawn or transferred under the Plan.
A Participant seeking to withdraw or transfer shares of Stock must give
instructions to the Custodian in such manner and form as may be prescribed by
the Custodian, which instructions will be acted upon as promptly as practicable.
Withdrawals and transfers will be subject to any fees imposed in accordance with
Section 8(a).

 

(e) Excess Account Balances. If any amounts remain in a Cash Account following
the date on which the Company purchases Stock for an Offering Period as a result
of the limitation set forth in Section 6(a)(iii) or for any other reason, such
amounts will be returned to the Participant as promptly as practicable.

 

7. TERMINATION AND DISTRIBUTIONS.

 

(a) Termination of Enrollment. A Participant’s enrollment in the Plan will
terminate upon (i) the beginning of any payroll period or Offering Period that
begins after he or she files a written notice of termination of enrollment with
the Company, provided that such Participant will continue to be deemed to be
enrolled with respect to any completed Offering Period for which purchases have
not been completed, (ii) such time as the Participant becomes ineligible to
participate under Section 5(a) of the Plan, or (iii) the termination of the
Participant’s employment by the Company and its Subsidiaries. An employee whose
enrollment in the Plan

 

6



--------------------------------------------------------------------------------

terminates may again enroll in the Plan as of any subsequent Offering Period
that is at least 90 days after such termination of enrollment if he or she
satisfies the eligibility requirements of Section 5(a) as of such Offering
Period. A Participant’s election to discontinue payroll contributions will not
constitute a termination of enrollment.

 

(b) Distribution. As soon as practicable after a Participant’s enrollment in the
Plan terminates, amounts in the Participant’s Cash Account which resulted from
payroll contributions will be repaid to the Participant. The Custodian will
continue to maintain the Participant’s Stock Account for the Participant until
the earlier of such time as the Participant directs the sale of all Stock in the
Account, withdraws, or transfers all Stock in the Account, or one year after the
Participant ceases to be employed by the Company and its Subsidiaries. If a
Participant’s termination of enrollment results from his or her death, all
amounts payable will be paid to his or her estate.

 

8. GENERAL.

 

(a) Costs. Costs and expenses incurred in the administration of the Plan and
maintenance of Accounts will be paid by the Company, to the extent provided in
this Section 8(a). Any brokerage fees and commissions for the purchase of Stock
under the Plan (including Stock purchased upon reinvestment of dividends and
distributions) will be paid by the Company, but any brokerage fees and
commissions for the sale of Stock under the Plan by a Participant will be borne
by such Participant. The rate at which such fees and commissions will be charged
to Participants will be determined by the Custodian or any broker-dealer used by
the Custodian (including an affiliate of the Custodian), and communicated from
time to time to Participants. In addition, the Custodian may impose or pass
through a reasonable fee for the withdrawal of Stock in the form of stock
certificates (as permitted under Section 6(d)), and reasonable fees for other
services unrelated to the purchase of Stock under the Plan, to the extent
approved in writing by the Company and communicated to Participants.

 

(b) Statements to Participants. The Participant’s statement will reflect payroll
contributions, purchases, sales, and withdrawals and transfers of shares of
Stock and other Plan transactions by appropriate adjustments to the
Participant’s Accounts. The Custodian will, not less frequently than quarterly,
provide or cause to be provided a written statement to the Participant showing
the transactions in his or her Stock Account and the date thereof, the number of
shares of Stock credited or sold, the aggregate purchase price paid or sales
price received, the purchase or sales price per share, the brokerage fees and
commissions paid (if any), the total shares held for the Participant’s Stock
Account (computed to at least three decimal places), and such other information
as agreed to by the Custodian and the Company.

 

(c) Compliance with Section 423. It is the intent of the Company that this Plan
complies in all respects with applicable requirements of Section 423 of the Code
and regulations thereunder. Accordingly, if any provision of this Plan does not
comply with such requirements, such provision will be construed or deemed
amended to the extent necessary to conform to such requirements.

 

7



--------------------------------------------------------------------------------

9. GENERAL PROVISIONS.

 

(a) Compliance With Legal and Other Requirements. The Plan, the granting and
exercising of Purchase Rights hereunder, and the other obligations of the
Company and the Custodian under the Plan will be subject to all applicable
federal and state laws, rules, and regulations, and to such approvals by any
regulatory or governmental agency as may be required. The Company may, in its
discretion, postpone the issuance or delivery of Stock upon exercise of Purchase
Rights until completion of such registration or qualification of such Stock or
other required action under any federal or state law, rule, or regulation, or
the laws of any country in which employees of the Company and a Subsidiary who
are nonresident aliens and who are eligible to participate reside, or other
required action with respect to any automated quotation system or stock exchange
upon which the Stock or other Company securities are designated or listed, or
compliance with any other contractual obligation of the Company, as the Company
may consider appropriate. In addition, the Company may require any Participant
to make such representations and furnish such information as it may consider
appropriate in connection with the issuance or delivery of Stock in compliance
with applicable laws, rules, and regulations, designation or listing
requirements, or other contractual obligations.

 

(b) Limits on Encumbering Rights. No right or interest of a Participant under
the Plan, including any Purchase Right, may be pledged, encumbered, or
hypothecated to or in favor of any party, subject to any lien, obligation, or
liability of such Participant, or otherwise assigned, transferred, or disposed
of except pursuant to the laws of descent or distribution, and any right of a
Participant under the Plan will be exercisable during the Participant’s lifetime
only by the Participant.

 

(c) No Right to Continued Employment. Neither the Plan nor any action taken
hereunder, including the grant of a Purchase Right, will be construed as giving
any employee the right to be retained in the employ of the Company or any of its
Subsidiaries, nor will it interfere in any way with the right of the Company or
any of its Subsidiaries to terminate any employee’s employment at any time.

 

(d) Taxes. The Company or any Subsidiary is authorized to withhold from any
payment to be made to a Participant, including any payroll and other payments
not related to the Plan, amounts of withholding and other taxes due in
connection with any transaction under the Plan, and a Participant’s enrollment
in the Plan will be deemed to constitute his or her consent to such withholding.
In addition, Participants may be required to advise the Company of sales and
other dispositions of Stock acquired under the plan in order to permit the
Company to comply with tax laws and to claim any tax deductions to which the
Company may be entitled with respect to the Plan. This provision and other Plan
provisions do not set forth an explanation of the tax consequences to
Participants under the Plan. A brief summary of the tax consequences will be
included in disclosure documents to be separately furnished to Participants.

 

(e) Changes to the Plan. The Board may amend, alter, suspend, discontinue, or
terminate the Plan without the consent of shareholders or Participants, except
that any such action will be subject to the approval of the Company’s
shareholders within one year after such Board action if such shareholder
approval is required by any federal or state law or regulation or the rules of
any automated quotation system or stock exchange on which the Stock may then be
quoted or listed, or if such shareholder approval is necessary in order for the
Plan to continue to meet the requirements of Section 423 of the Code, and the
Board may otherwise, in its discretion, determine to submit other such actions
to shareholders for approval. However,

 

8



--------------------------------------------------------------------------------

without the consent of an affected Participant, no amendment, alteration,
suspension, discontinuation, or termination of the Plan may materially and
adversely affect the rights of such Participant with respect to outstanding
Purchase Rights relating to any Offering Period that has been completed prior to
such Board action. The foregoing notwithstanding, upon termination of the Plan
the Board may (i) elect to terminate all outstanding Purchase Rights at such
time as the Board may designate, and all amounts contributed to the Plan which
remain in a Participant’s Cash Account will be returned to the Participant
(without interest) as promptly as practicable, or (ii) shorten the Offering
Period to such period determined by the Board and use amounts credited to a
Participant Cash Account to purchase Stock.

 

(f) No Rights to Participate; No Shareholder Rights. No Participant or employee
will have any claim to participate in the Plan with respect to Offering Periods
that have not commenced, and the Company will have no obligation to continue the
Plan. No Purchase Right will confer on any Participant any of the rights of a
shareholder of the Company unless and until Stock is duly issued or transferred
and delivered to the Participant (or credited to the Participant’s Stock
Account).

 

(g) Fractional Shares. Unless otherwise determined by the Board, purchases of
Stock under the Plan executed by the Custodian may result in the crediting of
fractional shares of Stock to the Participant’s Stock Account. Such fractional
shares will be computed to at least three decimal places. Fractional shares will
not, however, be issued by the Company, and certificates representing fractional
shares will not be delivered to Participants under any circumstances.

 

(h) Plan Year. The Plan will operate on a plan year that begins on January 1 and
ends December 31 in each year.

 

(i) Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan will be determined in accordance with
the laws of the State of Arizona, without giving effect to principles of
conflicts of laws, and applicable federal law.

 

(j) Effective Date. The Plan will become effective on the IPO Date, subject to
the Plan being approved by shareholders of the Company, at a meeting by a vote
sufficient to meet the requirements of Section 423(b)(2) of the Code. If the
Plan is not approved in accordance with Section 423(b)(2) of the Code, each
Participant’s Purchase Right shall be void and amounts credited to the
Participant’s Cash Account shall be promptly returned to the Participant.

 

9